            Case 1:19-cr-00057-LO Document 101 Filed 09/10/19 Page 1 of 1 PageID# 588

AO 442 (Rev.01/09) Anest Warrant



                                      United States District Court
                                                                for the

                                                    Eastern District of Virginia

                  United States of America
                              V.                                                                  5^ CLERK,U.S. DISTRICT COURT i
                                                                                                          AlB{AMDRIA.VIReiNIA
                    TYLER THANG LE                                        Case No. 1:19-CR-£



                          Defendant


                                                    ARREST WARRANT

To:      Any authorized law enforcement officer


         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessarySffelay
                                                                                                                            C=3
(name ofperson to be arrested) TYLER THANG LE
                                                                                                            f'l
who is accused of an offense or violation based on the following document filed with the court:                o «/■-
 ,                                                                                                                          I
B Indictment           □ Superseding Indictment          □ Information       □ Superseding Information^ 33^ CoiHplaipj-Tn
□ Probation Violation Petition            □ Supervised Release Violation Petition      □ Violation Notite 33= Or^ of^^ourt        coC



This offense is briefly described as follows:
                                                                                                           S "                    ^
                                                                                                                            o     >
Conspiracy to Distribute Controlled Substances., Schedules I, II and IV Controlled Substances, In violation of Title 21', United
States Code, Section 846




Date:
                                                                                        hsuirt^mcer's signature

City and state:    Alexandria, Virginia                                       UCtMSr                              A€J?ichf
                                                                                         Printed name and.title



                                                              Return

        This warrant was received on (date)                         , and the person was arrested on (date)           qioiq
at (city and state) '5prinqf^Y')ri, V/A                                    —                                      —
Date: ^- lOiq
                                                                                       rrestingclfficer's signature



                                                                                         Printed name and title '       '             i
